Citation Nr: 1749378	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-05 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In March 2016, the Board remanded this appeal for further development.

The Veteran died in October 2016.  The Veteran's surviving spouse was substituted as the Appellant in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss disability was due to in-service acoustic trauma.

2.  The Veteran's left ear hearing loss disability was not due to in-service acoustic trauma.

3.  The Veteran's tinnitus was due to in-service acoustic trauma.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110. 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Appellant nor the representative has raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases (such as hearing loss and tinnitus as organic diseases of the nervous system) may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

II. Analysis

a. Bilateral Hearing Loss

The Appellant contends the Veteran suffered from a bilateral hearing loss disability incurred in or caused by service.  August 2009 VA examination audiometric values meet the threshold for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran was an aircraft navigator and reported engine and flightline noise exposure.  Based on these circumstances, the Board concludes the Veteran had a bilateral hearing loss disability and was exposed to in-service acoustic trauma.  The Board must now determine whether there is a medical nexus between the Veteran's bilateral hearing loss and his service.  

A March 2016 Board remand found two, conflicting examinations to be inadequate for determining service connection.  See August 2009 VA examination; March 2011 private physician letter.  The Board thus directed another examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The Veteran did not respond to a request for examination, however, the request was relayed closely prior to the Veteran's death.  The Board therefore requested a medical specialist opinion from the Veterans Health Administration (VHA).

The August 2017 VHA opinion writer, an audiologist, examined over 10 audiological examinations taken during the Veteran's service.  As the most detailed exposition concerning the Veteran's claims and their relation to service, the August 2017 VHA opinion constitutes the most probative evidence of record on the question of nexus in this case.
  
For the right ear, the VHA examiner found there wasa significant threshold shift within the normal range of hearing when comparing entrance and discharge examinations.  The examiner thus opined that the Veteran's military service, including in-service noise exposure, caused the Veteran's right ear hearing loss disability.

The examiner noted there were no permanent, significant threshold changes for the left ear under similar comparison.  The examiner cited an Institute of Medicine panel conclusion that, based on auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner opined that military service, including in-service noise exposure, did not cause the Veteran's left ear hearing loss disability.

In weighing all relevant evidence, the Board finds that the Veteran's right ear hearing loss was due to service.  Accordingly, entitlement to service connection for right ear hearing loss disability is granted.  

However, the Board finds service connection is not warranted for left ear hearing loss disability.  While the March 2011 private physician letter included a positive nexus opinion for bilateral hearing loss, the letter failed to include a rationale for its conclusion, and is thereby less probative than the August 2017 VHA opinion.  Additionally, while the Veteran's testimony as to symptoms of hearing loss have been considered, the Veteran, as a layperson, was not competent to attest to the etiology of such hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 

The Board thus finds that the evidence preponderates against a service connection claim for left ear hearing loss.  As such, the benefit of the doubt doctrine is inapplicable and entitlement to service connection for left ear hearing loss disability is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Tinnitus

The Appellant contends the Veteran suffered from tinnitus incurred in or caused by service.  The procedural and evidentiary history for the tinnitus claim substantially mirrors that of the bilateral hearing loss claim discussed above.

The August 2017 VHA opinion notes that pure tone threshold shifts in both ears at various times throughout the Veteran's service examinations.  The August 2017 examiner opined that the Veteran's military service, including in-service noise exposure, caused the Veteran's tinnitus.

In weighing all relevant evidence, to include the objective medical evidence, the Veteran's lay contentions, and the nature of the Veteran's in-service duties, the Board finds that the Veteran's tinnitus was due to service.  As such, entitlement to service connection for tinnitus is granted.

 

ORDER

Entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


